This cause came on to be heard upon the accelerated calendar pursuant to App. R. 11.1 and Local App. R. 25, the record from the Cuyahoga County Court of Common Pleas, the briefs and the oral arguments of counsel. Appellant appeals from the trial court's granting of defendant-appellee's motion for summary judgment. The basis of the trial court's ruling was that appellee did not breach any duty owed to the appellant. Apparently, appellant poked herself in the eye with the price tag assemblage which was attached to the sunglasses by a plastic hoop while she was trying them on at the appellant's store. This tag was hanging from the bridge which connects the two lenses. Appellant admitted to seeing the price tag prior to putting on the sunglasses.
We find that, as a matter of law, appellee had no duty to protect the appellant herein due to the open and obvious nature of the apparent danger. Frajt v. Goodwill Industries of GreaterCleveland (1986), 33 Ohio App.3d 92, 514 N.E.2d 719.
Judgment affirmed.
MATIA, P.J., NAHRA and SWEENEY, JJ., concur. *Page 62